DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims filed May 13, 2022 is received and entered.
2.	Claims 1, 3, 5, 11, and 12 are amended.  Claim 10 is cancelled.  Claims 1 – 9 and 11 – 12 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 – 9 and 11 – 12 are allowed over the prior art.

Reasons for Allowance
5.	Claims 1 – 9 and 11 – 12 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Fukuda et al. (U.S. Pub. 2019/0056813), Shinozaki et al. (U.S. Pub. 2015/0212681), Gatta et al. (U.S. Pub. 2018/0150996), Jung et al. (U.S. Pub. 2017/0337897), Xu et al. (U.S. Pub. 2017/0308258), and Cho (U.S. Pub. 2015/0015479).
Regarding claim 1, neither Fukuda nor Shinozaki nor Gatta nor Jung nor Xu nor Cho teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“the display system executes:
a first display mode in which the first display unit displays the first image and the second display unit displays the first image and in which an entirety of display contents displayed on the first display unit is duplicated on the second display unit; and
a second display mode in which the first display unit displays the first image and the second display unit displays a second image different from the first image,
when the display system transitions from a first state to a second state, or the display system transitions from the second state to a third state, the display system executes the first display mode, the first state being a state in which the second display unit stops displaying the first image, the second state being a state in which the control device requests an unlocking operation, and the third state being a state in which the control device executes an application, and
when the display system is in the third state, the display system determines whether a preceding display mode is the first display mode,
when the preceding display mode is determined to be the first display mode, the display system executes the first display mode, and
when the preceding display mode is determined to be the second display mode, the display system determines whether the preceding display mode is a virtual device mode and executes an input mode when the preceding display mode is determined not to be the virtual device mode.”
Regarding claims 11 and 12, these claims are allowed for at least the same reasons as those set forth above with regard to claim 1.
Regarding claims 2 – 9, these claims are allowed based on their dependence from claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626